—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered October 7, 1998, convicting him of grand larceny in the fourth degree, attempted grand larceny in the fourth degree, possession of burglar’s tools, criminal possession of stolen property in the fourth degree (two counts), unauthorized use of a vehicle in the second degree (two counts), and criminal mischief in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The granting of an adjournment for any purpose is a matter resting within the sound discretion of the trial court (see, People v Spears, 64 NY2d 698; People v Rodriquez, 247 AD2d 841). Here, the trial court providently exercised its discretion in denying the defendant’s request for an adjournment to consult with an expert concerning video surveillance equipment. The defendant was not deprived of his right to present witnesses in his defense or to present his desired defense (see, People v Pepe, 79 AD2d 1011; People v Foy, 32 NY2d 473).
*418The defendant’s remaining contentions are without merit (see, People v Logan, 221 AD2d 662). Ritter, J. P., Joy, Gold-stein and H. Miller, JJ., concur.